Citation Nr: 0930040	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to January 27, 
2005.

2.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) from January 27, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a February 1999 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was previously before the Board, most recently in 
January 2008, when the Board denied the claims on appeal.  
The Veteran appealed the Board's January 2008 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter 'the Court').  By Order dated March 2009, the 
Court vacated the Board's January 2008 decision pursuant to a 
March 2009 Joint Motion for Remand.

The March 2009 Joint Motion included a directive that the 
Board consider whether a TDIU claim has been raised in this 
case.  As more particularly discussed in the remand section 
of this decision, the Board does find that a TDIU claim has 
been raised.  

The February 1999 RO decision granted service connection for 
PTSD and assigned a disability rating of 10 percent effective 
from August 19, 1998.  The Veteran initiated an appeal of the 
rating in April 1999.  In May 2000, the RO issued a decision 
revising the PTSD disability rating to 30 percent, effective 
from August 19, 1998.  The Veteran's appeal for a higher 
disability rating went to the Board in August 2003 and was 
remanded to the RO for additional development.

In March 2005, the RO issued another rating decision granting 
a disability rating of 70 percent for PTSD, effective from 
January 27, 2005.  The March 2005 RO decision stated the RO's 
impression that "This is considered a full grant of the 
benefits sought on appeal."  However, in the Board's view, 
the March 2005 RO decision was merely a partial grant of the 
benefit sought on appeal; an appeal for a rating in excess of 
30 percent prior to January 27, 2005 remained active, as did 
an appeal for a rating in excess of 70 percent from January 
27, 2005.

The Veteran attempted to initiate a new appeal, in April 
2005, disputing the "effective date" assigned for the 70 
percent disability rating for PTSD.  Subsequent 
correspondence reflects that both the RO and the Veteran 
proceeded on the understanding that the Veteran's original 
appeal for a higher disability rating for PTSD was resolved, 
and that a new appeal regarding the effective date for the 70 
percent rating assigned in April 2005 was the pertinent 
active appeal.  However, in the Board's view, the original 
appeal for an increased rating for PTSD which was perfected 
by the Veteran has not been resolved nor has it been 
expressly withdrawn; it remains actively on appeal for the 
Board to address at this time.  The matter currently on 
appeal still arises from the February 1999 rating decision 
granting service connection for PTSD.  

The Veteran has recently raised contentions regarding 
entitlement to a 70 percent disability rating for PTSD prior 
to January 27, 2005, and those contentions are properly a 
part of the larger active appeal for assignment of higher 
disability ratings throughout the entire period of the 
Veteran's service connection for PTSD.  Thus, this decision 
addresses the issue of entitlement to a disability rating in 
excess of 30 percent prior to January 27, 2005, and the issue 
of entitlement to a disability rating in excess of 70 percent 
from January 27, 2005.  To the extent that the Board is 
clarifying the nature of this appeal in a manner inconsistent 
with the RO's most recent proceedings, the Board notes that 
there is no possible prejudice to the Veteran; this decision 
addresses all of the Veteran's contentions on appeal and 
additionally addresses the contentions which were formally 
contemplated by the Veteran's unresolved original appeal for 
an increased disability rating for PTSD.  The Veteran's most 
recent contentions that a higher disability rating is 
warranted prior to January 27, 2005, was already an element 
of the ongoing appeal for an increased rating for PTSD.

The Board also notes that the Veteran brought additional 
issues into appellate status during the pendency of this 
appeal, but those issues have been resolved or expressly 
withdrawn.  Specifically, the Veteran's appeal for 
entitlement to service connection for peripheral neuropathy 
of the lower extremities was granted by the RO in a November 
2004 rating decision.  The Veteran's appeal for entitlement 
to an increased disability rating for diabetes mellitus was 
expressly withdrawn by the Veteran in a signed statement 
dated February 2005.  Also, the Veteran was issued a 
statement of the case, in September 2003, which included an 
issue of entitlement to service connection for seborrheic 
dermatitis, but the Veteran did not perfect that particular 
issue for appeal with the submission of a Form 9 or 
equivalent.  Thus, the above discussed issues are not in 
appellate status and not for consideration in this decision.

The Board notes that although the Veteran is represented by 
an attorney before the Court in connection with an appeal in 
this matter, Vietnam Veterans of America continues to be his 
representative before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence reflects that prior to January 27, 2005, the 
Veteran's service-connected PTSD was productive of a 
disability picture generally characterized by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal); the evidence shows that the pathology 
did not more nearly approximate a disability picture 
featuring reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The evidence reflects that from January 27, 2005, the 
Veteran's service-connected PTSD has been productive of a 
disability picture generally characterized by occupational 
and social impairment, with deficiencies in most areas; the 
evidence shows that the pathology did not more nearly 
approximate a disability picture featuring total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for PTSD have not been met for the 
period prior to January 27, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to a disability rating in 
excess of 70 percent for PTSD have not been met for the 
period from January 27, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated May 2004.  Moreover, 
the appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the May 2004 
letter was sent to the appellant prior to the RO 
readjudication of this case in connection with the issuance 
of a March 2005 rating decision and an August 2005 
supplemental statement of the case.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board also notes that the May 2004 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating by showing the 
nature and severity of his PTSD, but there has been no timely 
notice of the types of evidence necessary to establish 
effective dates for any ratings that may be granted.  The 
Board notes that the RO did furnish the appellant with a 
letter in March 2006 which directly explained how VA 
determines disability ratings and effective dates, but this 
notice was arguably untimely.  Despite the untimely notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the Veteran has had actual 
knowledge of the contents of the March 2006 notice for more 
than three years.  Additionally, subsequent to the March 2006 
Dingess/Hartman notice, the Veteran has developed his claim 
through submission of an informal hearing presentation and 
has also appealed a prior Board decision in this matter to 
the Court, and no suggestion has been made that the Veteran 
intends to submit any additional evidence.  (Indeed, the 
Veteran's representative indicated in May 2009 that "[t]he 
appellant does not have anything else to submit at this time.  
Please proceed with the adjudication of this appeal.")  
Additionally, the Board finds below that the preponderance of 
the evidence is against granting any new disability rating in 
this case, and thus no new effective dates will be assigned 
in this decision.  Thus, any questions of notice regarding 
such assignments are rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA psychiatric examinations, in 
December 1998, March 2000, and in January 2005, to evaluate 
the severity of his PTSD.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The present appeal involves the Veteran's claim of 
entitlement to higher disability ratings for service 
connected PTSD.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  In this case, the Veteran filed the original claim of 
entitlement to service connection for PTSD in August 1998; 
thus, only the new schedular criteria are applicable.

The Veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

For purposes of considering the evidence in connection with 
PTSD, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF of 71-80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after a family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

Period prior to January 27, 2005

The Veteran's appeal seeks assignment of a rating in excess 
of 30 percent for PTSD for the period prior to January 27, 
2005.  As discussed below, the Board's review of all of the 
pertinent evidence leads to a finding that the preponderance 
of the evidence is against entitlement to any rating in 
excess of 30 percent for the period prior to January 27, 
2005.
 
A December 1998 VA psychiatric examination report is of 
record.  This report contains a clinical diagnosis of "mild 
post-traumatic stress disorder" in addition to "cyclothymic 
personality and attention deficit disorder."  The report 
shows that the Veteran's described symptoms were described as 
"cyclothymic," manifesting in an "energetic and 
optimistic" typical morning; this would transition into 
"inactivity, social isolation, and ... a kind of depression" 
by a typical mid-afternoon.  Significantly, the December 1998 
report contains the clinical observation that "All these are 
not Post-Traumatic Stress Disorder symptoms."  The 
"cyclothymic" symptoms are clinically described as distinct 
from the PTSD pathology; they are described as more closely 
associated with the Veteran's "attention deficit 
difficulty."

The December 1998 VA psychiatric examination report goes on 
to discuss that "The veteran did complain of nightmares, 
sleep disturbances, social isolation, easy irritability and 
anger, but acknowledged that the psychiatric treatment and 
the medication gives some help."  Furthermore, "The veteran 
otherwise was showing good contact with outside reality.  He 
had goal-directed thinking.  He had no excessive anxiety or 
depression at the time of this examination."  The report 
continues to describe the examiner's clinical impression of 
"a mild degree of Post-Traumatic Stress Disorder, but I 
believe that his principal problem is more of his Attention 
Deficit and Cyclothymic personality rather than serious Post-
Traumatic Stress Disorder."  A GAF score was not reported. 

The Board finds that the December 1998 VA examination report 
is highly probative evidence of the clinical severity of the 
Veteran's PTSD pathology as of the time of the examination.  
The report contains significant clinical findings and 
observations from a competent professional specialist, and 
reflects a proper in-person clinical examination of the 
Veteran.  The PTSD pathology shown in the December 1998 VA 
examination report does not feature such symptoms as 
flattened affect, impaired speech patterns, panic attacks 
more frequent than weekly, impaired comprehension, 
significant memory impairment, impaired judgment, or impaired 
abstract thinking.  Although there is some discussion of the 
Veteran's difficulty with motivation and mood, this is 
expressly associated with the Veteran's diagnosed cyclothymic 
personality and attention deficit disorder.  The Board also 
notes that social and occupation impairment is expressly 
contemplated by the 30 percent disability rating currently 
assigned for this period; without evidence of PTSD-related 
symptoms of the nature and severity contemplated in the 
criteria for a 50 percent disability rating, the Board finds 
that the December 1998 VA examination report's account of the 
Veteran's "mild" PTSD at that time does not support the 
appeal for assignment of a rating above 30 percent.

The Veteran has submitted a July 1999 letter from a 
representative of the Texas Workforce Commission.  This 
letter presents the author's observations that the Veteran 
"does not follow through and can not seem to hold a job for 
very long."  It comments that the Veteran "has a lot of 
nervous energy and can not remain still and is easily 
agitated, therefore he can not remain in an office setting 
for very long."  The Board notes that the December 1998 VA 
examination report diagnosed the Veteran with an attention 
deficit disorder distinct from the clinical diagnosis of 
"mild" PTSD.  The July 1999 letter, however, suggests that 
these symptoms, together with observed "road rage" and 
"not being able to tolerate other people" are 
manifestations of PTSD.  The July 1999 letter states that the 
Veteran's PTSD is "definitely severe enough to keep him from 
working at any job that required more than a temporary 
assignment."

To the extent that the July 1999 letter may suggest that the 
Veteran's observed anxiousness behaviors and lack of follow-
through are illustrative of a severity of PTSD consistent 
with the criteria for a rating in excess of 30 percent, the 
Board must note that there is no suggestion that author of 
the July 1999 letter possesses the professional training and 
psychiatric expertise to be competent to offer such a 
clinical opinion.  While lay-statements are competent to 
provide evidence regarding history and symptomatology, they 
are not competent to provide evidence regarding the clinical 
severity of the Veteran's PTSD.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical or psychiatric 
professional can provide evidence of the clinical severity of 
a disease or disability; the record contains no suggestion 
that the author of the July 1999 letter possesses such 
professional psychiatric competence.  Thus, the Board accepts 
the July 1999 Texas Workforce Commission letter as evidence 
only of the Veteran's observed behaviors.  The letter's lay-
statement conclusions regarding the severity of the Veteran's 
PTSD are not probative.

A March 2000 VA examination report weighs against assignment 
of any disability rating in excess of 30 percent as of the 
time of the examination.  The March 2000 diagnosis was 
"PTSD, chronic mild."  Additionally, the March 2000 report 
shows a diagnosis of "Bipolar disorder, chronic.  It is 
being held right now."  The March 2000 report does not show 
PTSD symptoms of the nature and severity contemplated by the 
criteria for a rating in excess of 30 percent.  The Veteran's 
reported symptoms included that his "Sex appetite is low," 
"He has difficulty going to sleep," and "He awakes four 
times a night about every two hours and still has 
nightmares."  Specifically, the March 2000 examiner observed 
that "He says he has three recurrent dreams and one of them 
is that he is burying bodies and then his dog digs them up 
again, which is pretty symbolic of Bipolar."  The Veteran 
further reported that "he handles stress by hollering and 
yelling.  He said he yells at his wife, but he has never hit 
her or gotten physical with her other than that."  
Additionally, the Veteran reported that "He gets depressed, 
but can't cry.  He has had thoughts of suicide occasionally, 
no attempts.  He is looking forward to very little."

The March 2000 report describes that the Veteran responded 
with the correct answers to questions presented to evaluate 
his cognition.  Additionally, the examiner commented that 
"He handled similarities and differences well, proverbs 
well.  Short term memory is good."  The examiner observed 
that the Veteran appeared casually, but neatly, dressed with 
a pleasant demeanor and sense of humor.  It was further 
noted, on mental status examination, that the Veteran was 
"cooperative, goal-oriented, oriented as to time, place, and 
person.  He is able to organize his thoughts and express 
himself."  Although the Veteran spoke rapidly, the examiner 
concluded that "It doesn't seem to be a pressured speech...."  
The Veteran's affect reflected "moderate tension and 
anxiety."  The Veteran's mood was characterized as 
"moderate depression" despite the use of prescription 
antidepressants.  The examiner noted that there were "No 
psychosis, delusions, hallucinations, or organicity.  
Intellect above average.  Memory is good."  The GAF score 
was reported to be about 65.

The March 2000 report weighs against the Veteran's claim; the 
findings do not reflect that the Veteran's PTSD was 
manifested by symptoms approximating or congruent with 
flattened affect, impaired speech, more-than-weekly panic 
attacks, impaired comprehension, impairment of short and long 
term memory, impaired judgment, or impaired abstract 
thinking.  The Board notes, once again, that social and 
occupation impairment is expressly contemplated by the 30 
percent disability rating currently assigned for this period; 
without evidence of PTSD-related symptoms of the nature and 
severity contemplated in the criteria for a 50 percent 
disability rating, the Board finds that the March 2000 VA 
examination report's account of the Veteran's "mild" PTSD 
at that time does not support the appeal for assignment of a 
rating above 30 percent.  The reported GAF score of 65 is 
consistent with a finding of mild impairment.  The Board 
finds that the March 2000 VA examination report is highly 
probative evidence of the clinical severity of the Veteran's 
PTSD pathology as of the time of the examination.  The report 
contains significant clinical findings and observations from 
a competent professional specialist, and reflects a proper 
in-person clinical examination of the Veteran.

The Board has reviewed and considered the evidence presented 
in the Veteran's private psychiatric treatment records from 
1996 through 1999.  The most pertinent of these record 
corresponding to the period on appeal show findings 
essentially consistent with those discussed in the more 
thorough examination reports discussed above.  The Board 
notes that a May 1999 private record rates the Veteran's 
impairment of "Function in home" and "Social function" as 
"mild," with "moderate" impairment of function at work.  A 
June 1999 report shows the Veteran's progress as "good" 
with only "mild" impairment indicated in any functional 
capacity.

The Board has also reviewed and carefully considered the 
Veteran's VA outpatient treatment reports; these records date 
back to the Veteran's April 1998 consultation seeking 
psychiatric and counseling treatment.  The Board notes that 
in July 1998 the Veteran underwent a VA outpatient PTSD 
assessment examination and was diagnosed with both PTSD and 
"Adult Attention Deficit Hyperactive Disorder."  Although 
it was noted that the Veteran had dreams involving a friend 
who was killed in Vietnam, the report indicates that the 
dreams did not involve violent trauma and were not 
characterized to be nightmares at that time; the dreams 
featured his childhood friendship.  The Veteran's sleeping 
difficulties at that time were attributed to "urinary 
problems following bladder surgery" rather than PTSD.  The 
report notes that the Veteran "denies nightsweats, etc."  
On mental status examination, the report notes that the 
Veteran needed to read material multiple times to comprehend 
it, but was assessed to be "oriented in all spheres," "Not 
depressed," "No evidence of psychosis," and "Cognition 
intact."  Although the Veteran "appears anxious and 
agitated with constant movement," this was attributed to 
"hypomanic personality" and not an aspect of PTSD 
pathology.  In any event, the Board is unable to find that 
the symptomatology described in this report demonstrates the 
severity of symptoms contemplated in the criteria for a 
disability rating in excess of 30 percent for PTSD.  The July 
1998 report does not lend support to the Veteran's claim.  
Indeed, the examining psychiatrist assigned an overall GAF 
score of 80; this GAF score reflects the highest score 
available in the GAF range indicating no more than transient 
and expectable reactions to psychological stressors, with no 
more than slight impairment in social or occupational 
functioning.

A September 1998 VA outpatient PTSD evaluation report shows 
that the Veteran was "mildly depressed" and reported 
significant symptoms, including combat-related nightmares 
three to four times weekly, nightsweats, intrusive thoughts, 
anxiety, irritability, diminished concentration, diminished 
short-term memory, hypervigilance in public, exaggerated 
startle, and emotional detachment.  The Veteran had neither 
homicidal nor suicidal ideation at the time of the September 
1998 evaluation.  The Board has carefully considered the 
symptoms reported by the Veteran in the September 1998 
report, and the Board further observes that these symptoms 
are essentially consistent with the Veteran's written 
statement of PTSD symptoms dated December 1998.  The Board 
finds that, even considering the Veteran's own description of 
his psychiatric symptoms, the Veteran's shown symptoms are 
most consistent with those expressly contemplated by the 
currently assigned 30 percent disability rating.  To the 
extent that some of the PTSD features the Veteran described 
may correspond to some of the symptoms contemplated by a 50 
percent rating, the Board notes that the Veteran either 
denied or omitted such pertinent symptoms in clinical PTSD 
evaluations in July 1998 and in December 1998.  Moreover, the 
clinical diagnosis offered in December 1998 expressly 
indicated that the Veteran's PTSD was determined to be 
"mild" in severity.

In the Board's view, the September 1998 report does not 
provide a persuasive basis for granting a rating in excess of 
30 percent for PTSD when such an increase is not supported by 
the psychiatric reports  two months prior and three months 
later.  Moreover, the September 1998 report is not sufficient 
to serve as the basis for an increased rating when the report 
does not suggest the clinically observable impairments 
contemplated by the criteria for a 50 percent rating, such as 
flattened affect, impaired speech, impaired thinking, and 
others.

The September 1998 report contains very little in the way of 
clinical findings or comment from the professional examiner; 
an October 1998 follow-up consultation confirms a diagnosis 
of PTSD but makes no clinical statement regarding the 
severity of the PTSD pathology.  The September 1998 report's 
transcription of the Veteran's lay account of symptoms, 
unenhanced by additional comment by the transcriber, does not 
become probative competent medical evidence merely because 
the transcriber is a health care professional.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  In the context of the 
available clinical findings and the Veteran's other symptom-
reports in the second half of 1998, the Board finds that the 
preponderance of the evidence shows that the severity and 
symptoms of the Veteran's PTSD most nearly approximated those 
contemplated in the criteria for a 30 percent rating during 
that period of time.

The Veteran's subsequent group therapy and family therapy 
treatment notes during this period on appeal have been 
reviewed.  Additionally, the reports from the Veteran's 
numerous individual consultation sessions with a social 
worker and the reports of the Veteran's periodic 
consultations to update his prescription medication treatment 
have been reviewed throughout this period on appeal.  
However, these records do not contain clinical findings or 
observations that demonstrate an increase in the clinical 
severity of the Veteran's PTSD or otherwise demonstrate that 
the severity and symptoms of the PTSD pathology more nearly 
approximate those contemplated in the criteria for a rating 
in excess of 30 percent.

The Board observes that a May 2004 VA outpatient treatment 
report shows the Veteran reported to a physician assistant 
that "[the] war is causing increased PTSD symptoms but he is 
making it for now.  Told to avoid the news if possible."  
However, the only clinical observations associated with this 
report are mental examination notes showing that the Veteran 
was alert, oriented times 4, had logical and goal-directed 
thought processes, denied hallucinations, denied suicidal or 
homicidal ideation, denied delusions, and demonstrated normal 
speech rate and volume.  Moreover, an expressly "normal" 
finding was noted for the Veteran's intellect and psychomotor 
activity, and the report expressly notes that the Veteran's 
mood was "euthymic with congruent affect."  Immediate, 
recent, and remote memories were assessed to be intact, 
judgment and insight were found to be fair.  Although this 
May 2004 consultation report shows that the Veteran "has 
fatigue" and "multiple symptoms of PTSD" generally, none 
of the expressly noted mental status examination findings 
provide any basis for assigning a rating in excess of 30 
percent for the Veteran's PTSD as of May 2004.

The Board also notes that VA outpatient consultation reports 
from December 2004 and January 2005, immediately prior to the 
effective date of the Veteran's 70 percent rating for PTSD, 
contain some discussion of pertinent symptoms but do not 
contain sufficient information to serve as a basis for 
assignment of any rating in excess of 30 percent.

A January 27, 2005, VA examination report contains 
documentation of significant symptomatology and clinical 
discussion, and has served as the basis of the assignment of 
a 70 percent disability rating from the date of that 
examination forward.  The Board does not find that the 
examiner's findings based upon that in-person examination 
probatively identify any date prior to that examination upon 
which it can be determined that the Veteran's PTSD symptoms 
had increased.  In light of the probative contemporaneous 
evidence available for the period prior to January 2005, the 
Board is unable to find that the severity of PTSD shown in 
January 2005 is demonstrated in the record at any time prior 
to January 2005.

The Joint Motion for Remand in this case directs the Board to 
ensure that this decision addresses certain specific evidence 
of record in its analysis determining the proper disability 
rating for the Veteran's PTSD for the period prior to January 
27, 2005.  First, the Joint Motion for Remand identifies two 
VA treatment records dated in January 2003 and October 2003 
which both use the word "severe" in connection with the 
Veteran's PTSD.

The January 2003 note was entered by a physician's assistant 
in connection with a medicine check.  There was no 
psychiatric examination at that time and it is not clear that 
the authoring physician's assistant even saw the Veteran on 
that day; the report indicates that "patient was here for 
refill of his valproic acid.  He must have left right away as 
I called for him every 15 min ....  I went ahead and refilled 
his valproic acid."  A list of the Veteran's medications 
follows along with a note that a general psychiatric 
examination may be due, but there is no suggestion that a 
psychiatric evaluation was performed in connection with the 
note.  No particular clinical psychiatric findings are 
indicated other than "denies SI/HI," but this medicine 
review note does contain the line "ptsd, chronic, severe."  
This entry does not present sufficient information or 
significant probative weight to support the claim for an 
increased disability rating.  The note is without any 
indication of the basis of inclusion of the word "severe," 
it is without any clear indication that the author of this 
note even saw the Veteran in connection with the note, it is 
without any clinical findings showing symptoms meeting the 
criteria for a higher disability rating, and it is not shown 
to be connected to any competent psychiatric evaluation 
providing a probative assessment of symptoms to apply to the 
applicable rating criteria.  This note does not probatively 
alter the facts as shown by the preponderance of the evidence 
discussed above.

The October 2003 note (which appears to have been signed in 
November 2003), contains the same line as was included in the 
January 2003 note discussed above: "ptsd, chronic, severe."  
This note was also entered by a physician's assistant in 
documenting a medicine check.  On this occasion, the Veteran 
appears to have been briefly interviewed by the physician's 
assistant, although no competent psychiatric evaluation 
providing a probative assessment of symptoms to apply to the 
applicable rating criteria was involved.  To the extent that 
the note contains information from the interview that might 
in some manner reflect the Veteran's psychiatric health, the 
Board notes that this information is not supportive of the 
claim for an increased rating; the report indicates that 
"[h]e is doing about the same, still symptomatic but able to 
function enough to work and have some social life....  Valproic 
really helps control his temper and Wellbutrin pretty well 
handles the depression of PTSD and survivor's guilt."  
Despite the use of the word 'severe,' this note does not 
present evidence supporting a finding of a PTSD disability 
picture from most nearly approximating the criteria for a 
rating in excess of 30 percent.  This note does not 
probatively alter the facts as shown by the preponderance of 
the evidence discussed above.

Next, the Joint Motion for Remand in this case directs the 
Board to address VA treatment records, particularly couple's 
counseling records from 1999 through 2000, detailing 
difficulties in the Veteran's marriage as evidence 
potentially supporting a claim for a higher disability rating 
for PTSD prior to January 2005.  Specifically, the Joint 
Motion identifies details of a fractured marriage such as the 
fact that the Veteran and his wife lived in different homes 
for at least four years (stated in a December 1999 counseling 
report) and that they have spent Christmas holidays apart 
(stated in another December 1999 counseling report).  The 
Joint Motion also refers to language stating "markedly high 
degree of familial discord" in an October 1998 VA treatment 
note.  The Board has considered this evidence, but in context 
none of it probatively alters the facts as shown by the 
preponderance of the evidence discussed above.

The October 1998 treatment note contains the language 
regarding familial discord among a very long list of 
standardized items that "MMPI Clinical Scales were 
consistent with" in the Veteran's case.  The statement was 
not, in fact, a personalized assessment of the Veteran's own 
family life nor does this October 1998 psychiatric report 
otherwise discuss any actual account of family discord or 
attribute such discord to PTSD pathology.  The fact that the 
MMPI Clinical Scales were "consistent" with such a 
description of familial discord, by itself, is not 
particularly probative evidence that the Veteran's PTSD was 
itself productive of symptomatology meeting the criteria for 
a 50 percent disability rating.

The Board has appropriately considered this evidence in a 
broad view of the extensive volume of treatment reports of 
record.  However, even together with other evidence 
concerning the Veteran's family functioning, no probative 
demonstration of greater impairment from PTSD than is 
contemplated by a 30 percent disability rating is presented.  
The couple's counseling reports show a complex and "non-
traditional marriage," but this in and of itself does not 
necessarily demonstrate PTSD meeting the criteria for a 50 
percent disability rating.  A July 1999 couple's counseling 
report does show that the Veteran and his wife mentioned the 
Veteran's PTSD during discussion of their marriage, together 
with other factors including past difficulty following loss 
of his job, but neither this report nor any other couple's 
counseling report provides a clear and persuasive clinical 
indication that any challenging features of the Veteran's 
marriage have been attributable to PTSD symptoms beyond what 
is contemplated by the occupational and social impairment 
contemplated by a 30 percent disability rating.  The Board 
notes a December 1999 couple's counseling report contains the 
therapist's observation that the Veteran's avoidance of 
Christmas for the previous four years coincides with the 
death of his grandmother in addition to possibly being 
related to "loss issues overall."  PTSD is not explicitly 
discussed in this regard.  Another December 1999 report 
expounds upon the issue by stating that "[l]oss is very 
central for them (lack of children, loss of his grandmother, 
loss of her mother)."  Again, this theme of loss is 
discussed as central to the issue of the couple having not 
spent Christmas together over the prior four years, but no 
attribution to the Veteran's PTSD pathology is clearly or 
persuasively identified even when expounding upon the nature 
of the relevant 'loss' for both partners.

The Board also notes that a January 2000 couple's therapy 
record shows the therapist's observation that the Veteran's 
"grief issues" and "lack of softer emotions in a general 
sense" that are pertinent to the couple's challenges "seems 
to extend from before VN."  The therapist "suggest[s] idea 
of seeking out a nonVietnam group which may be more focused 
on getting in touch with these issues."  This further 
indicates that the competent psychiatric assessments of the 
Veteran's marital challenges did not squarely attribute such 
difficulty to service-connected PTSD nor otherwise present 
the marital challenges as a manifestation of PTSD 
symptomatology more severe than is reflected in the 30 
percent disability rating.  Social impairment is contemplated 
by the 30 percent disability rating, and the greater degree 
of impairment contemplated by a 50 percent disability rating 
is not shown by the couple's counseling reports, nor is the 
marital relationship described as ineffective despite some 
challenges and "non-traditional" elements.  The reports do 
not present psychiatric notation indicating clinically flat 
affect, impaired speech patterns, more than weekly panic 
attacks, comprehension impairment, memory impairment with 
retention of only highly learned material, impaired judgment, 
impaired abstract thinking, or clinically disturbed 
motivation or mood.  To whatever extent the couple's 
counseling reports suggest that some amount of the Veteran's 
marital challenges may be related to his PTSD, this 
suggestion is not presented in a manner as to persuasively 
contradict the probative findings discussed above; the 
preponderance of the evidence continues to show PTSD 
disability did not most nearly approximate the criteria for a 
higher disability rating prior to January 2005.

The Joint Motion for Remand in this case also directed the 
Board to discuss consideration of whether the June 2005 and 
March 2006 VA examination reports, which provide the basis 
for the assignment of a 70 percent disability for the period 
from January 2005, are probative evidence supporting 
entitlement to an increased disability for PTSD prior to 
January 2005.  As discussed above, the Board finds that the 
contemporaneous probative evidence from during the period 
prior to January 2005 preponderates against assignment of any 
rating in excess of 30 percent for PTSD.  The Joint Motion 
observes that the "January 2005 report contained numerous 
references to Appellant's social and medical history, most 
notably that he had been frequently separated from his wife 
of 20 years, that he had opted not to have children out of 
concern about his temper, that his PTSD symptoms had 
'worsened since 1990,' that he had 'lost over 40 jobs in his 
lifetime due to irritability from [PTSD],' that he appeared 
'unable to hold a job longer than 6 to 8 months,' that he had 
'no friends,' and that in general his PTSD symptoms 'severely 
impact his ability to function at work and in personal 
relationships.'"  The Joint Motion finds that the January 
2005 VA examination report, in conjunction with its March 
2006 addendum which re-endorses the examiner's findings after 
reviewing the claims file, "may have meant to say that she 
considered those records [from prior to January 2005] 
consistent with her January 2005 evaluation, that is, that 
her assessment of severe occupational and social impairment 
held for the entire period under consideration."

The Board notes that the Joint Motion itself implicitly 
acknowledges that the January 2005 and March 2006 VA 
examination reports do not explicitly and clearly make any 
diagnostic findings concerning the severity of the Veteran's 
PTSD for the period prior to January 2005, when the examiner 
first met the Veteran.  The examiner's finding that the 
Veteran's PTSD symptoms "severely impact his ability to 
function at work and in personal relationships" is not 
stated as a hindsight statement but, rather, expresses a 
present-tense clinical determination.  Moreover, in passing, 
the Board notes that the January 2005 note that "[the 
Veteran] reports his symptoms of Post Traumatic Stress 
Disorder have worsened since 1990" does not constitute a 
clinical finding nor does it logically indicate that a rating 
in excess of 30 percent would be warranted for the period 
prior to January 2005 dating back to August 1998.

However, the Board also notes that some of the observations 
presented in the January 2005 VA examination report's 
discussion of rationale are references to elements of the 
Veteran's history pre-dating the examination, as quoted by 
the Joint Motion and discussed above.  While the examiner's 
citation of these details of the Veteran's history in 
connection with a January 2005 determination that the 
Veteran's PTSD symptoms were severe may be considered 
probative evidence suggesting such severity of PTSD prior to 
January 2005, the Board cannot find such hindsight evidence 
to be more probative than the contemporaneous evidence of 
record from the period prior to 2005 which features other 
psychiatric examination reports with the advantage of 
examination of the Veteran during the period in question.

As discussed above, the December 1998 VA psychiatric 
examination report is highly probative in demonstrating that 
the severity of PTSD symptoms did not meet the criteria for a 
50 percent disability rating at that time.  The December 1998 
report, finding "mild" PTSD, benefited from personal 
evaluation of the Veteran as he existed in 1998; it is much 
more probative concerning the manifestations of the Veteran's 
PTSD directly evaluated and addressed at that time than 
anything that may be implicitly suggested by the January 2005 
VA examination report regarding past severity of PTSD.  There 
is no indication that the January 2005 examiner is somehow 
more expert or competent than the December 1998 examiner, nor 
does the January 2005 examiner explain any basis or rationale 
for contradicting the conclusions of the December 1998 
examiner who authored a persuasive and detailed report with 
contemporaneous and direct access to the Veteran during the 
time in question.

To whatever extent that January 2005 examiner's observations 
may implicitly suggest a level of PTSD severity in the past 
greater than what the most probative contemporaneous evidence 
from that period shows, there is no quality to the January 
2005 VA examiner's suggestions which would grant such a 
finding the same probative weight as competent 
contemporaneous evidence from the time in question.  The 
Board again observes that the January 2005 VA examination 
report does not actually explicitly draw any clear clinical 
conclusions about the overall severity of the Veteran's PTSD 
at any specific time prior to the January 2005 examination, 
whereas the December 1998 VA examination report is very clear 
and direct about its pertinent clinical findings showing 
"mild" PTSD in December 1998.

Likewise, as also discussed above, the March 2000 VA 
examination report weighs probatively against assignment of 
any disability rating in excess of 30 percent at the time of 
that examination for the PTSD evaluated as "mild" at that 
time.  The March 2000 VA examination report is significantly 
consistent with the December 1998 VA examination report in 
characterizing the severity of the PTSD.  For the same 
reasons as just discussed with regard to the December 1998 VA 
examination report, the Board finds no aspect of the January 
2005 VA examination report which would persuasively compel 
findings regarding the Veteran's PTSD prior to in March 2000 
that would contradict the more probative contemporaneous 
evidence from the March 2000 VA examination report in this 
regard.  There is no indication that the January 2005 
examiner is somehow more expert or competent than the March 
2000 examiner, nor does the January 2005 examiner explain any 
basis or rationale for contradicting the conclusions of the 
March 2000 examiner who authored a persuasive and detailed 
report with contemporaneous and direct access to the Veteran 
during the time in question.

Prior to the January 2005 VA examination report, the 
preponderance of the probative evidence weighed against 
assignment of any disability rating in excess of 30 percent 
for PTSD.  No evidence prior to January 2005 supported a 
higher rating with sufficient information to make it 
factually ascertainable that a complete basis for assignment 
of a higher rating had been established.  To the extent that 
the January 2005 VA examination report presents observations 
supporting the suggestion that it is reasonable to believe 
that the Veteran's PTSD had increased in severity prior to 
the date the January 2005 VA examination report was authored, 
it nevertheless does not provide any indication as to a 
specific date or even a general time period which the Board 
might consider for the purposes of assigning an effective 
date for a higher rating prior to the January 2005 
examination.  Thus, the evidence of record presents no basis 
for selection of an effective date prior to the date of the 
January 2005 examination as the earliest date upon which 
entitlement to a PTSD rating in excess of 30 percent was 
factually ascertainable; the most probative contemporaneous 
evidence demonstrates that no rating in excess of 30 percent 
was warranted for the first many years of the appeal period, 
and no date prior to the January 2005 VA examination report 
has been identified with the Veteran having factually 
ascertainable entitlement to a rating in excess of 30 
percent.

The Board emphasizes that its discussion of the January 2005 
VA examination report and the January 2005 VA examiner 
incorporates the March 2006 addendum to that report.  In this 
regard, the Board acknowledges that in March 2006 the VA 
examiner re-endorsed the findings in the January 2005 report 
after having the benefit of review of the claims file.  Even 
assuming that this may be understood, as the Joint Motion 
suggests, as possibly indicating that the examiner found the 
level of PTSD severity existing in January 2005 also existed 
prior to January 2005, the Board finds that no rating in 
excess of 30 percent is warranted prior the date of the 
January 2005 examination.  The most probative evidence 
regarding the bulk of that period remains the contemporaneous 
competent psychiatric evidence from that time period, and the 
January 2005 VA examiner's report does not otherwise make any 
other date factually ascertainable as the date upon which an 
increase in PTSD became factually ascertainable.  The January 
2005 VA examination report and March 2006 addendum do not 
probatively alter the facts shown regarding the period prior 
to January 2005 as shown by the preponderance of the evidence 
discussed above.



Period following January 27, 2005

The Board acknowledges that the Veteran's active appeal 
formally represents an implicit contention of entitlement to 
a 100 percent disability rating throughout all the periods on 
appeal.  The Board also notes, however, that following the 
March 2005 RO rating decision which granted a 70 percent 
disability rating for PTSD effective from January 27, 2005, 
the specific express contentions of the Veteran and his 
representative have all exclusively appealed for the assigned 
70 percent rating to be made effective throughout the periods 
on appeal.  Neither the Veteran nor his representative have 
expressly asserted that the symptoms and severity of the 
Veteran's PTSD have most nearly approximated those 
contemplated in the criteria for the next highest disability 
rating of 100 percent.  The Board notes this, but will 
nevertheless give appropriate consideration to the question 
in resolving this appeal.

There is no suggestion in the record from any period on 
appeal, neither from the Veteran's descriptions of his 
symptoms nor from any competent psychiatric evidence, that 
the Veteran suffers from total occupational and social 
impairment with such symptoms as contemplated in the criteria 
for a 100 percent disability rating.  There is no suggestion 
that the Veteran has manifested a grossly impaired thought 
process and grossly inappropriate behavior, there is no 
suggestion that the Veteran is a persistent danger of hurting 
himself or hurting others, there is no suggestion that the 
Veteran's PTSD has undermined the Veteran's capacity to 
perform the activities of daily living such as maintenance of 
minimal personal hygiene.  None of the clinical findings of 
record have ever suggested that the Veteran experiences 
disorientation of time or place, or such severe memory loss 
as to cause the Veteran to become unable to recall the names 
of his close relatives, his own name, or the nature of his 
occupation.

For the period following January 27, 2005, the Board has 
reviewed the pertinent available evidence and finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 70 percent.  The January 2005 
VA examination report discusses the Veteran's symptoms in 
association with both PTSD and diagnosed bipolar disorder.  
Although the symptoms discussed and clinical observations 
documented in the January 2005 report were the basis of the 
assignment of a 70 percent disability rating, they do not 
support the assignment of the next highest schedular rating 
of 100 percent.  The Veteran denied ever having a history of 
violence towards others or himself.  The Veteran demonstrated 
good eye contact and normal speech rate, volume, and 
emotional tone.  The examiner observed the Veteran's affect 
to be "mildly constricted but reactive."  The Veteran 
described weekly panic attacks triggered by closed spaces.  
The Veteran denied suicidal or homicidal ideations, and 
denied  auditory and visual hallucinations.  The examiner 
noted that the Veteran made no statements that seemed 
delusional in nature.  Although the report describes the 
Veteran's thought processes as "mildly circumstantial," the 
report notes that "He was alert and oriented to person, 
place and time."  The examiner tested the Veteran's memory 
and reported that it was intact in immediate, short-term, and 
long-term capacities.  The report indicates some impairment 
of the Veteran's ability to concentrate, but interpretation 
of proverbs was abstract and the evaluations of the Veteran's 
insight and judgment were both "good."

The diagnostic discussion in the January 2005 VA examination 
report certainly reflects significantly disabling psychiatric 
symptoms, but the Board finds that the severity and symptoms 
of the Veteran's PTSD are contemplated by the 70 percent 
disability rating assigned for the period.  The nightmares, 
flashbacks, intrusive thoughts, avoidance symptoms, and 
hypervigilance described in the report are all significant 
symptoms of PTSD, but the Board finds that these symptoms do 
not meet the schedular criteria for a disability rating in 
excess of 70 percent.  The Board acknowledges that the 
January 2005 report assigns a PTSD specific GAF score of 35 
for the Veteran; the Board has considered this GAF score and, 
in the context of the specific symptoms and clinical findings 
detailed in the report, finds that the GAF score is most 
consistent with the currently assigned 70 percent disability 
rating.

The Joint Motion for Remand directs the Board to further 
discuss the GAF score of 35, reported in the January 2005 VA 
examination report, "in terms of the applicable rating 
criteria."  While important in assessing the level of 
impairment caused by psychiatric illness, the GAF score is 
not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003).  A GAF score of 35, while not itself the 
dispositive element of a complete psychiatric examination 
report, generally indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  Such symptoms, even as thus stated, are 
highly consistent with a 70 percent disability rating for 
PTSD; a 70 percent rating contemplates impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The 70 percent 
disability rating contemplates impairment due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant, among others.  The 70 
percent rating also contemplates such symptoms as spatial 
disorientation and impaired impulse control.  The Board finds 
that the GAF of 35, especially when considered in context of 
the detailed clinical findings presented in the January 2005 
VA examination report that assigns the GAF, presents no 
persuasive basis for finding a severity of PTSD disability 
greater than what is contemplated by a 70 percent rating in 
this case.  Neither the GAF score, nor any other evidence of 
record, demonstrates the type of total impairment 
contemplated by a 100 percent rating, which involves such 
symptoms as gross impairment of thought or communication, 
delusions, hallucinations, grossly inappropriate behavior, 
danger of hurting people, or memory loss regarding close 
relatives and one's own occupation or name, among others.

The Board finds the January 2005 VA examination report to be 
probative evidence concerning the manifested symptomatology 
and severity of the Veteran's symptoms as of the time of the 
in-person examination conducted by a competent psychiatric 
specialist.  The Board notes that the Veteran's claims file 
was not available to the examiner for review until March 
2006; in a corresponding March 2006 addendum to the January 
2005 report, the psychiatric examiner explained that her 
review of the claims folder did not change any of her 
findings in the January 2005 report.

The Board has also reviewed the Veteran's VA outpatient 
treatment records associated with the period from January 
2005, but finds no evidence to support a rating in excess of 
70 percent for PTSD.  The Board notes that the significant 
symptoms and severity discussed in an October 2005 report are 
essentially consistent with those discussed in the January 
2005 VA examination report.  There is no evidence of record 
which shows severity and symptoms of PTSD which meet the 
schedular criteria for a disability rating in excess of 70 
percent for PTSD.

Conclusion

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected PTSD has been 
more severe than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
competent medical evidence offering detailed psychiatric 
findings and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disability on 
appeal.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the pertinent disability symptoms does not demonstrate 
that the criteria for any higher disability rating are met in 
this case.  The preponderance of the most probative evidence 
weighs against assignment of any increased ratings.

The Board has reviewed the entirety of the pertinent evidence 
of record, including the Veteran's contentions and his 
medical records.  None of the evidence of record probatively 
contradicts the findings in the probative evidence discussed 
above in a manner indicating that the criteria for a higher 
disability rating is met in this case.

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, as the preponderance 
of the evidence is against the claims, the benefit-of-the-
doubt doctrine does not apply and the claims must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support further staged 
evaluations in the present case beyond the stages that are 
already in effect.




ORDER

A disability rating in excess of 30 percent for the period 
prior to January 27, 2005, is not warranted.  To this extent, 
the appeal is denied.

A disability rating in excess of 70 percent for the period 
following January 27, 2005, is not warranted.  To this 
extent, the appeal is denied.


REMAND

The March 2009 Joint Motion directed the Board to consider 
whether a TDIU claim has been raised in this case.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible and additionally 
submits evidence of unemployability, the 'identify the 
benefit sought' requirement of section 3.155(a) has been met 
and VA must consider TDIU); Norris v. West, 12 Vet. App. 413, 
421 (1999).  See also VAOPGCPREC 12-2001.  

After reviewing the record the Board does find that a TDIU 
claim has been raised.  As noted above, VA is obligated to 
consider that claim.  Appropriate development and 
adjudication at the RO level is therefore warranted to ensure 
full compliance with the Joint Remand. 

Accordingly, the case is REMANDED for the following action:

The RO should develop and adjudicate the 
issue of entitlement to a TDIU.  The 
Veteran should be furnished notice of the 
RO's determination and notice of appellate 
rights and procedures, including the need 
to file a timely notice of disagreement if 
the Veteran wished to initiate an appeal 
from the RO's decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


